                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TRACEY D. BLAZER,

               Plaintiff,

                                              Civil Action 2:20-cv-799
   v.                                         Judge James L. Graham
                                              Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.

                            REPORT AND RECOMMENDATION

        Plaintiff, Tracey D. Blazer, brings this action under 42 U.S.C. § 405(g) for review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying her application

for Social Security Supplemental Security Income benefits (“SSI”). This matter is before the

United States Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of

Errors (ECF No. 16), the Commissioner’s Memorandum in Opposition (ECF No. 18), and the

administrative record (ECF No. 9). For the reasons that follow, it is RECOMMENDED that the

Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM the Commissioner’s decision.

                                     I.      BACKGROUND

        Plaintiff protectively filed her application for SSI on January 5, 2015, alleging that she

had been disabled since November 24, 2012. (R. at 176-81.) Plaintiff’s application was denied

initially and upon reconsideration. (R. at 99-101, 117-18.) Plaintiff sought a de novo hearing

before an administrative law judge. (R. at 119-20.) Administrative Law Judge Noceeba

                                                  1
Southern (the “ALJ”) held a video hearing on October 24, 2018, at which Plaintiff, who was

represented by counsel, appeared and testified. (R. at 33-66.) On January 25, 2019, the ALJ

issued a decision finding that Plaintiff was not disabled within the meaning of the Social Security

Act. (R. at 12-26.) On December 13, 2019, the Appeals Council denied Plaintiff’s request for a

review of the ALJ’s decision, which became the Commissioner’s final decision. (R. at 1-6.)

Plaintiff then timely commenced the instant action.

                                 II.   HEARING TESTIMONY

       Plaintiff testified at the administrative hearing on October 24, 2018, that she lived alone

in a mobile home. (R. at 36–37.) Plaintiff testified that she cannot work due to an inability to

sit, stand or walk for prolonged periods and an inability to concentrate, due to her hip and knee

pain. (R. at 41.) She described her left hip pain as “continuous,” but “[s]ome days it’s worse

than others.” (R. at 42.) She described her buttock pain as “constant,” and said that if it’s

raining, her pain is “unbearable.” (Id.) Medication helps ease the pain. (R. at 43.) She testified

to using a cane ever since her left leg was broken, and that she uses the cane because she never

knows when she might fall. (Id. at 45.) She also uses a knee brace when rains or is cold. (Id. at

46.)

       When asked how long she could sit, Plaintiff responded that it depended on the weather

or how she was sitting. (R. at 47.) Standing for “a little while” helps ease the pain. (Id.)

Plaintiff estimated that she could walk for about 10-20 minutes. (Id.) She could probably lift

about 20 pounds. (Id.) She described problems using her hands and gripping for the last 3-4

years due to arthritis. (R. at 48.) She said she had problems sleeping, and had to move from one

side to the other. (R. at 48-49.) Plaintiff estimated that she sleeps about four hours a night and


                                                 2
naps about three times a week. (R. at 49.) She tries to do housework, but sometimes has help.

(Id.) She has difficulty getting up her four or five stairs, and she hangs onto the rail step by step.

(R. at 50.) She takes care of two small pets and has a “big one up on the hill that’s my guard

dog.” (R. at 51.) She goes to the grocery store monthly with help from a friend or her family.

(Id.) She attends church services “once in a while,” and she sits on her own seat pad. (R. at 52.)

She does not have any difficulty taking care of her personal needs, it “just takes me longer.” (R.

at 53.)

                          III.    MEDICAL RECORDS AND OPINION

A.        Adena Bone and Joint: Eric Schiffman, M.D. and Casey Chamberlin, D.O.

          Plaintiff broke her left femur on November 27, 2012, after falling off a barstool. (R. at

305.) An x-ray confirmed a left intertrochanteric fracture. (R. at 368.) Dr. Schiffman, an

orthopaedic surgeon, performed an intramedullary nailing for fracture fixation on November 28,

2012. (R. at 369-70.)

          When Plaintiff was seen for surgical follow-up on December 12, 2012, Dr. Schiffman

noted she was “in severe pain,” but she reported her pain was getting better every day. (R. at

315.) Plaintiff also reported that her left foot throbbed with pain at night. (Id.) Dr. Schiffman

started Plaintiff on Neurontin, OxyContin, and Oxycodone. (Id.) Dr. Schiffman reviewed a left

hip x-ray which showed good overall alignment of the fracture without hardware complications.

(R. at 317.) He concluded that Plaintiff “seems to be having signs of CPRS [complex regional

pain syndrome]. I gave her [information] about CPRS and would like her to try neurontin . . . if

this doesn't help, I may try Lyrica and eventually she may need a referral to Dr. Chamberlain.”

(R. at 315.)


                                                   3
       On February 20, 2013, Plaintiff stated that she was still in a lot of pain. (R. at 307.)

Physical therapy was very difficult without her medication. (Id.) Her pain was so bad, she had a

hard time getting out of bed. (Id.) When discussing her fracture, Dr. Schiffman noted the x-rays

showed she had continued healing of the intertrochanteric fracture, and he could not “explain

why she continued to have uncontrollable pain other than CRPS.” (Id.)

       Plaintiff saw Dr. Chamberlin, a physical medicine and rehabilitation specialist, for a

follow-up for her left hip pain on February 27, 2013. (R. at 304-05.) Plaintiff reported that she

had swelling of her left calf region, color changes of her skin and she was unable to tolerate even

light touch (socks, or sheet lying on her foot) due to pain. (Id. at 305.) Plaintiff also reported

that over the past months, the left foot pain and allodynia had resolved and the left calf pain was

virtually gone with only intermittent sensitivity to light touch without episodes of swelling or

color changes. (Id.) Plaintiff further reported pain affecting her posterolateral left hip region as

well as left knee pain with walking. (Id.) She reported tenderness to light touch over the lateral

greater trochanteric region. (Id.) She reported a history of bilateral knee injury from a motor

vehicle accident multiple years prior and suggested that her current knee pain was associated

with this. (Id.) She stated that the knee pain occurred when bearing weight on the left leg. (Id.)

She denied significant low back pain. (Id.) Plaintiff rated her pain severity at a level of 10 on a

0-10 visual analog scale. (Id.) Plaintiff was using crutches because of an antalgic gait with

limited ability to bear weight on the left side. (Id.) Dr. Chamberlin noted Plaintiff continued to

progress through physical therapy and she should continue for mobilization of the joint. (R. at

304-05.) Dr. Chamberlin assessed that Plaintiff reported symptoms suggestive of complex

regional pain syndrome such as allodynia, vasomotor changes, and edema. (R. at 304.)


                                                  4
        Plaintiff saw Dr. Schiffman on June 20, 2013, for a six-month post-op check. (R. at 302-

303.) He noted that Plaintiff was doing better but was still struggling with pain. (Id.) She was

using one crutch. (Id.) Plaintiff reported increased pain in her hip and leg. (Id.) Dr. Schiffman

reviewed x-rays which showed continued healing of the hip fracture and no other abnormalities

and stated that “I think she has chronic pain issues.” (Id.) He continued her medication given

she had no primary care physician. (Id.) When seen for follow-up on January 14, 2014,

Plaintiff reported that she was “still having extreme sensitivity to the leg.” (R. at 356-357.) Dr.

Schiffman assessed Plaintiff’s pain in the lower limb as CRPS and continued her medication.

(R. at 356.) On January 23, 2014, Plaintiff reported that “her hip pain was doing a little better”

but she rated her pain severity at a level of 8 on a 0-10 visual analog scale. (R. at 299-300.) Dr.

Schiffman’s assessment remained “CRPS of the lower limb.” (R. at 299.)

B.      John E. Crawford, M.D.

        Plaintiff reestablished primary care at Adena Family Medicine on April 28, 2014. (R. at

452-56.) Plaintiff discussed her history reporting she developed severe pain following her

surgery thought to be “Chronic Regional Pain Syndrome.” (R. at 452.) On examination, Dr.

John E. Crawford found pain with range of motion testing in her left hop and tender left greater

trochanteric region. (R. at 454.) He prescribed Oxycodone-Acetaminophen for her chronic pain.

(Id.)

        On October 30, 2014, Plaintiff saw Dr. Crawford for follow up on medication refill. (R.

at 429-432.) Plaintiff had experienced a burglary a few weeks prior to that appointment and she

reported that she had been more anxious since then. (R. at 429.) At that time, Plaintiff was

working as a cashier at a gas station and she noted that she had usually worked as a receptionist


                                                 5
in the past. (Id.) Plaintiff noted more pain in her legs since working on her feet more than in the

past. (Id.) She wanted to find employment as a receptionist in the future again. (Id.) Plaintiff

also reported that her left hip and her back were hurting more and that she continued to need pain

medication regularly to control her pain. (Id.) Plaintiff admitted to a “concerning” level of

alcohol use (e.g., four beers or more most days) as well as ongoing tobacco use. (Id.) She was

not at all happy to hear that the consumption of four or more beers on most days was over-use

with likely health consequences. (Id.) Dr. Crawford reminded Plaintiff that all of her recent

injuries occurred when she had a high alcohol level at the time of the incidents, as shown with

levels on arrival at the emergency department. (Id.) Following examination, Dr. Crawford

assessed Plaintiff with CRPS, left hip pain, left knee pain, a personal history of multiple

concussions, alcohol consumption – binge drinking, and anxiety. (R. at 431.)

       Plaintiff was seen for pain on the left side on October 29, 2015, at which time Dr.

Crawford noted she should continue her medication, Gabapentin. (R. at 563-65.)

C.     Phillip Swedberg, M.D.

       Dr. Swedberg examined Plaintiff on March 17, 2017. (R. at 616-22.) Plaintiff’s chief

complaint was left hip and thigh pain. (R. at 616.) On examination, Dr. Swedberg found that

Plaintiff ambulated with a steady gait and was able to forward bend and squat without difficulty.

(R. at 616-17.) Plaintiff exhibited diminished range of motion of her left hip. (R. at 618.) Dr.

Swedberg concluded that Plaintiff was capable of performing a mild to moderate amount of

sitting, ambulating, standing, bending, kneeling, pushing, pulling, lifting and carrying heavy

objects. (Id.) He opined that Plaintiff would have no difficulty reaching grasping and handling

objects. (Id.)


                                                 6
                            IV.    ADMINISTRATIVE DECISION

       On January 25, 2019, the ALJ issued her decision. (R. at 15-26.) At step one of the

sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in substantially

gainful activity since January 5, 2015, the application date. (R. at 17.) The ALJ found that

Plaintiff had the following severe impairments: left hip impairment - status post open reduction

and internal fixation with intramedullary rod, degenerative disc disease, anxiety, depression, and

alcoholism. (Id.) She further found that Plaintiff did not have an impairment or combination of

impairments that meets or medically equals one of the listed impairments described in 20 C.F.R.

Part 404, Subpart P, Appendix 1. (Id.) Specifically, the ALJ found that Plaintiff’s physical

impairments, considered singly and in combination, did not meet or medically equal the criteria

for listings 1.02 (Major dysfunction of a joint(s)), 1.03 (Reconstructive surgery or surgical

arthrodesis of a major weight- bearing joint), and 1.06 (Fracture of the femur, tibia, pelvis, or one

or more of the tarsal bones). (R. at 19.)


1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:
       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant's residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?
See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                 7
       At step four of the sequential process, the ALJ set forth Plaintiff’s residual functional

capacity as follows:

      After careful consideration of the entire record, the [ALJ] finds that the [Plaintiff]
      has the residual functional capacity to perform light work as defined in 20 CFR
      416.967(b) except she could occasionally climb ramps and stairs; she could never
      climb ladders, ropes or scaffolds; she could frequently balance, stoop, kneel, crouch,
      and crawl; she could occasionally push and/or pull with the left lower extremity; she
      must avoid all exposure to moving, heavy machinery and unprotected heights; she
      retains the ability to understand, remember, and carry out simple, routine tasks; she
      could perform work with few detailed instructions, few changes, and few decisions
      so as to provide for low stress; and she could tolerate frequent interactions with
      coworkers, supervisors, and the general public.

(R. at 19.) In making the above determination, the ALJ gave “significant” weight to the state

agency opinions. (R. at 24.) The ALJ also assigned “great” weight to opinion from consultative

examiner Dr. Swedberg. (R. at 23.)

       Relying on the vocational expert’s testimony, the ALJ found that Plaintiff could not

perform her past relevant work as an office manager or home restoration service worker, but she

could perform jobs that exist in significant numbers in the national economy. (R. at 25-26.) The

ALJ therefore concluded that Plaintiff has not been disabled within the meaning of the Social

Security Act since January 5, 2015. (R. at 26.)

                                V.    STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

                                                  8
defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

1997)). Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                        VI.    ANALYSIS

       In her Statement of Errors, Plaintiff contends only that ALJ erred at step two of the

evaluation process by failing to find that Plaintiff’s complex regional pain syndrome (“CRPS”)

was a severe impairment. (EFC No. 16). Specifically, Plaintiff argues that “the record

establishes that [Plaintiff] suffers from [CRPS],” which “is a potentially disabling medical

condition by itself and should have been considered either a severe or non-severe impairment.”

(Id. at PAGEID # 846.) Plaintiff submits that “[b]ecause the ALJ failed to properly classify


                                                 9
[Plaintiff’s] CRPS as a medically determinable impairment, this Court should reverse the ALJ’s

decision and remand this case for further proceedings.” (Id.) In support, Plaintiff identifies

several instances in the record which “establish[] the existence of [P]laintiff’s CRPS I.” (Id. at

PAGEID # 847.) Plaintiff then argues that her “constant reports of pain, and diagnoses of pain,

are verified by objective data in this record,” which “does indeed show that [Plaintiff] suffers

from [CRPS], as it is evidenced by the records of several acceptable medical professionals that

evaluated [Plaintiff].” (Id. at PAGEID # 848.) Finally, Plaintiff submits that “[t]he record shows

that this impairment has lasted for longer than 12 months.” (Id.) Accordingly, Plaintiff

concludes that “[t]he ALJ should have determined that [Plaintiff’s] CRPS was in fact a medically

determinable impairment.” (Id. at PAGEID ## 848-849.) Plaintiff argues that “the ALJ

provided no explanation as to why it was not considered for the qualification,” and that the

oversight was not harmless error. (Id. at PAGEID ## 849-851.)

       In response, the Commissioner contends that Plaintiff’s “entire argument rests on her

repeated argument that the ALJ ignored her CRPS,” but “[t]he ALJ specifically discussed

[Plaintiff’s] CRPS,” “thoroughly discussed [Plaintiff’s] pain throughout her decision,” and

“noted normal findings, such [as] a musculoskeletal exam that was grossly normal for

[Plaintiff’s] age.” (ECF No. 18 at PAGEID ## 856-857.) The Commissioner maintains that

“[i]n sum, [Plaintiff’s] entire argument rests on a factual error because the ALJ did in fact

consider [Plaintiff’s] CRPS.” (Id. at PAGEID # 857.) The Commissioner argues that Plaintiff’s

argument “fails for other reasons as well,” including that Plaintiff “did not carry her burden of

demonstrating to the ALJ that CRPS was a medically determinable impairment.” (Id. at

PAGEID ## 857-858.) The Commissioner further argues that because the ALJ discussed


                                                 10
Plaintiff’s CRPS and pain allegations after step two of the five-step sequential evaluation, the

ALJ did not err. (Id. at PAGEID # 859.) Accordingly, the Commissioner argues that Plaintiff

also has failed to show that any error was harmful. (Id. at PAGEID ## 859-861.)

       The Undersigned agrees with the Commissioner. Specifically, the Undersigned rejects

Plaintiff’s threshold argument that “the ALJ fail[ed] to address [Plaintiff’s] CRPS at all.” (ECF

No. 16 at PAGEID # 849.) As the Commissioner correctly points out, in addition to specifically

noting that “the record documents that [Plaintiff] was diagnosed with left leg hip and knee pain,

and complex regional pain syndrome,” the ALJ systematically analyzed Plaintiff’s complaints

of “debilitating hip and knee pain,” “debilitating lower extremity pain,” and “back pain”

throughout her decision. (R. at 20-22 (emphasis added).) Then, critically, the ALJ found that

Plaintiff’s “extreme allegations of debilitating hip and knee pain are contradicted by the

generally stable, objective findings from imaging, generally mild objective findings from

physical examinations, conservative post-surgical treatment with rehabilitation and medications,

and evidence of overstated symptoms in light of her high functioning activities of daily living.”

(R. at 20.) The ALJ also noted that “the record documents normal clinical findings during

multiple examinations,” including a January 2016 musculoskeletal examination that “was noted

as grossly normal for [Plaintiff’s] age.” (R. at 21.) Thus, it is clear to the Court that substantial

evidence supported the ALJ’s decision.

       Additionally, Plaintiff is incorrect to suggest that the Court should reverse the ALJ’s

decision because “the ALJ neglected to include CRPS” as a medically determinable impairment

at step two of the evaluation process. (ECF No. 16 at PAGEID # 849.) As the Commissioner

correctly observes, step two of the evaluation process is merely meant to “screen out totally


                                                  11
groundless claims,” and it is well settled that “because an ALJ considers all of a claimant’s

impairments in the remaining steps of the disability determination, any perceived failure to find

additional severe impairments at step two [does] not constitute reversible error.” Kestel v.

Comm'r of Soc. Sec., 756 F. App'x 593, 597 (6th Cir. 2018) (quotations omitted) (citing Fisk v.

Astrue, 253 F. App’x 580, 583 (6th Cir. 2007); Maziarz v. Sec’y of Health & Human Servs., 837

F.2d 240, 244 (6th Cir. 1987)); see also Rosshirt v. Comm'r of Soc. Sec., No. 2:19-CV-3280,

2020 WL 4592393, at *3 (S.D. Ohio Aug. 11, 2020) (“Even assuming that the ALJ should have

discussed plaintiff’s alleged TBI at step two, any error from this omission was harmless. Step

two is the means by which the Commissioner screens out totally groundless claims, and is a ‘de

minimis hurdle[.]’ Where an ALJ finds at least one severe impairment and considers all of a

claimant’s impairments in the remaining steps of the disability determination, an ALJ’s failure to

find additional severe impairments at step two does not constitute reversible error.”) (internal

quotations and citations omitted).

       For this reason, Plaintiff’s reliance on Hood v. Comm’r of Soc. Sec., No. 1:16-cv-1915,

2019 WL 1116185, at *2 (N.D. Ohio Mar. 11, 2019), is unavailing. (See ECF No. 16 at

PAGEID ## 849-851.) As the Hood Court recognized, “[m]isclassification of an impairment at

step two is harmless error if the ALJ considers the cumulative effect of all of plaintiff’s

impairments in the analysis beyond step two” and “[i]f the ALJ continues with the remaining

steps, any error at step two is harmless, so long as the ALJ considered the effects of all medically

determinable impairments, including those deemed nonsevere.” Id. (citations omitted). That is

precisely what happened here. Because the ALJ considered the cumulative effect of all of

Plaintiff’s impairments, including Plaintiff’s CRPS and pain complaints, beyond step two of the


                                                 12
evaluation process, see R. at 20-24, any error from the ALJ’s omission of Plaintiff’s CRPS at

step two is harmless.

       For these reasons, it is RECOMMENDED that Plaintiff’s contention of error be

OVERRULED, and the Commissioner’s decision be AFFIRMED.

                                      VII. CONCLUSION

       In sum, from a review of the record as a whole, the Undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Based on the foregoing, it is

therefore RECOMMENDED that the decision of the Commissioner be AFFIRMED.

                          VIII.    PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that




                                                13
defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).


Date: May 4, 2021                                 /s/ Elizabeth A. Preston Deavers
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  UNITED STATES MAGISTRATE JUDGE




                                                  14
